

117 HR 3406 IH: To designate the community-based outpatient clinic of the Department of Veterans Affairs planned to be built in Oahu, Hawaii, as the “Daniel Kahikina Akaka Department of Veterans Affairs Community-Based Outpatient Clinic”.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3406IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Kahele (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs planned to be built in Oahu, Hawaii, as the Daniel Kahikina Akaka Department of Veterans Affairs Community-Based Outpatient Clinic.1.Designation of Daniel Kahikina Akaka Department of Veterans Affairs Community-Based Outpatient Clinic(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs planned to be built in Oahu, Hawaii, shall after the date of the enactment of this Act be known and designated as the Daniel Kahikina Akaka Department of Veterans Affairs Community-Based Outpatient Clinic or the Daniel Kahikina Akaka VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Daniel Kahikina Akaka Department of Veterans Affairs Community-Based Outpatient Clinic.